           Case 2:20-cv-00042-TJH-SP Document 21 Filed 03/06/20 Page 1 of 1 Page ID #:118

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Strike 3 Holdings, LLC.                                                    CASE NUMBER

                                                                                          2:20-cv-00042 PSG(MAAx)
                                                         PLAINTIFF(S)
                              v.
John Doe                                                                            ORDER RE TRANSFER PURSUANT
                                                                                      TO GENERAL ORDER 19-03
                                                                                          (RELATED CASES)
                                                       DEFENDANT(S).

                                                                  CONSENT

      I hereby consent to the transfer of the above-entitled case to my calendar,
                                                                        calendar
                                                                              arr, pursuant
                                                                                   pursuant to Generall Order
                                                                                   pu                   O der 19-03.
                                                                                                        Or

                March 6, 2020                                              Terry J. Hatter, Jr.
                    Date                                                   United
                                                                              ited Statess District
                                                                                           Distri
                                                                                                riict
                                                                                                   ct Judge

                                                                     TION
                                                              DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                      Date                                                 United States District Judge

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case      5:18-cv-00787 TJH(SPx)             and the present case:

      A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
 ✔    C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                             NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                        Audero                 to Magistrate Judge               Pym                  .

           On all documents subsequently filed in this case, please substitute the initials           TJH(SPx)   after the case number
in place of the initials of the prior judge, so that the case number will read             2:20-cv-00042 TJH(SPx)     . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge       Statistics Clerk
CV-34 (03/19)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
